DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3, 6-8, 12, 13, 15, 17, 20, 22 and 41-46), Genus A species: guar, Genus B species: Streptococcus thermophilus, and Genus C species: sucrose in the reply filed on 21 September 2022 is acknowledged.
Claims 22 and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 September 2022.
Applicant’s species election was made without traverse; however, Applicant indicated claim 22 would require the presence of Lactococcus lactis in addition to Streptococcus thermophilus and claim 45 would require carrageenan in addition to guar (Arguments Pg. 6, [1]). As recited, claim 22 only requires Lactococcus lactis and claim 45 only requires carrageenan; therefore, claims 22 and 45 are withdrawn from further consideration as being drawn to a nonelected species. 

Claim Status
Claims 4, 5, 9-11, 14, 16, 18-19, 21, 23-40 and 47-50 are cancelled.
Claims 1-3, 6-8, 12, 13, 15, 17, 20, 22 and 41-46 are currently pending.
Claims 22 and 45 are withdrawn, as discussed in the Election/Restrictions section above.
Claims 1-3, 6-8, 12, 13, 15, 17, 20, 41-44 and 46 are under examination herein.
Claims 1-3, 6-8, 12, 13, 15, 17, 20, 41-44 and 46 are rejected.
Claim 41 is objected to.

Priority
	The instant application claims the benefit of priority to EP18159775.8 filed on 2 March 2018. A certified copy of this document was received. The claim to the benefit of priority is acknowledged. Therefore, the effective filing date of the claims is 2 March 2018.

Information Disclosure Statement
No information disclosure statement (IDS) was provided.

Drawings
It is noted that no drawings have been filed herein.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Lyophilized Microorganisms.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 41 is objected to because of the following informalities:    
In claim 41, line 4, “; and” should be followed by “wherein”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 41 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Damodharan (Damodharan, K. et al., Co-encapsulation of Lactic Acid Bacteria and Prebiotic with Alginate-Fenugreek Gum-Locust Bean Gum Matrix: Viability of Encapsulated Bacteria under Simulated Gastrointestinal Condition and during Storage Time, 2017, Biotechnology and Bioprocess Engineering, 22: 265-271; newly cited). 
Regarding claim 41, Damodharan discloses freeze-dried bacteria encapsulated with alginate-fenugreek gum-locus bean gum [hydrocolloid] matrix (Damodharan Abstract, lines 13-14 and 18). Internal ionic gelation was used to microencapsulate four lactic acid bacteria (LAB) such as Pediococcus pentosaceus KID7 [lactic bacteria of the coccus type] (Damodharan Pg. 266, left column, [4], lines 1-3). MRS broth with or without 1% filter sterilized prebiotic as carbon source was prepared and inoculated with 1% (v/v) bacteria culture of optical density (OD) 0.5 at A600 nm (Damodharan Pg. 266, right column, Section 2.2, lines 1-3). The LAB cells were mixed with 10 mL of 1.6% solution of a mixture of FOS + lactulose + maltodextrin (0.4: 0.4: 0.8, w/w/w) solution. The bacterial cells in prebiotic was mixed with 10 mL of 4% sodium alginate-fenugreek-locust bean gum matrix (2: 1: 1, w/w/w) and mixed well to get a homogenous suspension (Damodharan Pg. 266, right column, Section 2.4 Pg. 267, left column, line 5). The homogeneous mixture was taken in 26-gauge nozzle syringe and extruded into aqueous 0.05 M CaCl2 solution at a flow rate of 2.2 mL/min with low speed stirring of CaCl2 and left undisturbed for 30 min at room temperature. After 30 min, the beads were collected by centrifugation at 3,000 g for 10 min and washed with sterile distilled water (Damodharan Pg. 267, left column, [1], lines 9-15). The beads were frozen at -80°C and lyophilized in the freeze drier (Damodharan Pg. 267, right column, Section 2.7, lines 1-2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-8, 12, 20, 42-44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Cutcliffe (US20200121738A1; claims priority to US201662430891P filed 6 December 2016; previously cited) in view of Damodharan (Damodharan, K. et al., Co-encapsulation of Lactic Acid Bacteria and Prebiotic with Alginate-Fenugreek Gum-Locust Bean Gum Matrix: Viability of Encapsulated Bacteria under Simulated Gastrointestinal Condition and during Storage Time, 2017, Biotechnology and Bioprocess Engineering, 22: 265-271; newly cited). 
Regarding claims 1, 6, 7, 8, 20 and 42, Cutcliffe discloses multiple embodiments of a composition of isolated and purified microbes (Cutcliffe Abstract, lines 1-2). The composition may comprise one or more isolated and purified microbes selected from a group that includes Streptococcus thermophilus [as recited in claims 1, 6, 7 and 20] (Cutcliffe [13]). In one embodiment, the composition further comprises a prebiotic (Cutcliffe [15]), including guar and locust bean gum [as recited in claims 1 and 42]] (Cutcliffe [66]). Cutcliffe discloses in one embodiment, one or more obligate anaerobes that are oxygen-stable are lyophilized [as recited in claim 1] with a cryoprotectant selected from the group consisting of: glycerol, trehalose, sucrose, inulin, water, vegetable media, skim milk, dextran, glutamic acid, histidine, mannitol, and any combination thereof [as recited in claim 8] (Cutcliffe [21]). 
Regarding claims 2, 3, 12, 43, 44, and 46, Cutcliffe teaches the composition may comprise an amount of at least about 0.1%, 1%, 3%, 4%, 5%, 10%, 15%, 20%, 25%, 30%, 35%, 40%, 50%, or 75% viable microbes (Cutcliffe [271]). Each of the isolated and purified microbes and prebiotic [guar/hydrocolloid as recited in claims 2, 3, 43, 44, and 46] are added in approximately equal portions, by weight (Cutcliffe [91], Col. 2, lines 1-3).	
Cutcliffe discloses multiple embodiments of bacteria (Cutcliffe [13]), prebiotics [hydrocolloid of claim 1] (Cutcliffe [66]), and cryoprotectants (Cutcliffe [21]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of bacteria, prebiotics [hydrocolloids], and cryoprotectants taught by Cutcliffe to arrive at the claimed composition. There would have been a reasonable expectation of success, because Cutcliffe discloses the recited components for a freeze-dried bacterial composition. 
Pertaining to claims 2, 3, 43, 44, and 46, the claimed method requires the hydrocolloid present at 0.5-25 wt% [claim 2], a hydrocolloid present at 0.72-20 wt% [claim 3], guar present at 0.05-1 wt% [claim 43], guar present at 0.25-0.75 wt% [claim 44], and the hydrocolloid present at 0.1-3.5 wt% [claim 46]. These ranges overlap with the range of Cutcliffe, because Cutcliffe teaches the composition may comprise an amount of at least about 0.1% to 75% microbes, wherein the prebiotic is added in approximately equation portions by weight. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists. 
Concerning claim 12, the claimed method requires the lactic bacteria of the coccus type and the hydrocolloid together make up at least 30 wt% of the composition. The claimed value lies within the range disclosed by the prior art; therefore, a prima facie case of obviousness exists.  
Cutcliffe does not teach the hydrocolloid selected from guar, locust bean gum and carrageenan is freeze-dried as recited in claim 1, or a water activity of less than 0.5 as recited in claim 15. 
In regards to claim 1, Damodharan discloses freeze-dried bacteria encapsulated with alginate-fenugreek gum-locus bean gum matrix (Damodharan Abstract, lines 13-14 and 18). Internal ionic gelation was used to microencapsulate four lactic acid bacteria (LAB) such as Pediococcus pentosaceus KID7 [lactic bacteria of the coccus type] (Damodharan Pg. 266, left column, [4], lines 1-3). MRS broth with or without 1% filter sterilized prebiotic as carbon source was prepared and inoculated with 1% (v/v) bacteria culture of optical density (OD) 0.5 at A600 nm (Damodharan Pg. 266, right column, Section 2.2, lines 1-3). The LAB cells were mixed with 10 mL of 1.6% solution of a mixture of FOS + lactulose + maltodextrin (0.4: 0.4: 0.8, w/w/w) solution. The bacterial cells in prebiotic was mixed with 10 mL of 4% sodium alginate-fenugreek-locust bean gum matrix [hydrocolloid] and mixed well to get a homogenous suspension (Damodharan Pg. 266, right column, Section 2.4 Pg. 267, left column, line 5). The homogeneous mixture was taken in 26-gauge nozzle syringe and extruded into aqueous 0.05 M CaCl2 solution at a flow rate of 2.2 mL/min with low speed stirring of CaCl2 and left undisturbed for 30 min at room temperature. After 30 min, the beads were collected by centrifugation at 3,000 g for 10 min and washed with sterile distilled water (Damodharan Pg. 267, left column, [1], lines 9-15). The beads were frozen at -80°C and lyophilized in the freeze drier (Damodharan Pg. 267, right column, Section 2.7, lines 1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cutcliffe’s composition by combining the hydrocolloid with the lactic bacteria of the coccus type prior to freeze-drying as taught by Damodharan, because alginate-fenugreek-locust bean gum [hydrocolloid] matrix protected the probiotics from the freeze-drying stress (Damodharan Pg. 270, left column, [4], lines 1-2) and the encapsulation matrix [hydrocolloid] along with cryoprotectant protects the probiotic during storage condition at 4°C for 1 month (Damodharan Pg. 270, left column, [4], lines 5-7). Damodharan teaches microencapsulated bacteria with prebiotics and cryoprotectants similar to Cutcliffe’s composition; therefore, one of ordinary skill would reasonably expect Damodharan’s freeze-dried hydrocolloid to work in Cutcliffe’s composition. 

Claims 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cutcliffe (US20200121738A1; previously cited) in view of Damodharan (Damodharan, K. et al., Co-encapsulation of Lactic Acid Bacteria and Prebiotic with Alginate-Fenugreek Gum-Locust Bean Gum Matrix: Viability of Encapsulated Bacteria under Simulated Gastrointestinal Condition and during Storage Time, 2017, Biotechnology and Bioprocess Engineering, 22: 265-271; newly cited) as applied to claim 1 above, and further in view of Selma (Selma, M. et al., Optimisation of production and storage stability of the starter bacteria Streptococcus thermophilus and Lactobacillus plantarum, 2007, Journal of the Science of Food and Agriculture, 87: 765-772; newly cited). 
Regarding claims 13, 15 and 17, Cutcliffe and Damodharan disclose the limitations of claim 1. 
Pertaining to claims 15 and 17, Damodharan teaches high relative humidity negatively affects the viability of encapsulated probiotic during storage because increased water content is detrimental to the bacterial viability due to the acceleration of oxidative process. In our present study, the water activity is decreased by incorporation of prebiotics and improved their stability during storage condition (Damodharan Pg. 270, left column, [2]).
Cutcliffe and Damodharan do not teach having a Tg of greater than -5°C as recited in claim 13, a water activity of less than 0.5 as recited in claim 15, or a Tg of greater than 15°C and a water activity of less than 0.5 as recited in claim 17.
Selma teaches the physico-chemical state of freeze-dried bacteria with protective additives is well correlated to water content and temperature. Consequently, the glass transition and state diagram are useful aids in the evaluation of stability during storage of foods; freeze-dried fungi and frozen bacteria being more stable in the solid, glassy state than in the rubbery state (Selma Pg. 765, right column, [2], lines 5-12). Tg was inversely correlated with water activity and water content for each sample (S. thermophilus samples). The addition of the protective solution (Selma Pg. 766, right column, [2]: protective solution = skimmed milk, sucrose, and ascorbic acid) and gelatine (samples 1 and 2) resulted in higher Tg values compared with sample 3 (control) (Selma Pg. 770, left column, [2]). Selma further discloses the stability of freeze-dried lactic acid bacteria stored at room temperature is highest at aw values of 0.1–0.2 and low moisture content (Selma Pg. 771, left column, [3], lines 3-5).  aw values of 0.1–0.2 correspond to Tg values above 20°C for sample 2 (S. thermophilus with protective solution) (Selma Pg. 770, Figure 4, line with closed triangle symbol).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the water activity to a value of 0.1-0.2 and subsequently raise the glass transition temperature above 20°C in Cutcliffe and Damodharan’s composition by incorporating prebiotics as taught by Damodharan and cryoprotectants as taught by Selma, to improve the composition’s stability during storage conditions. Selma’s composition contains similar bacteria and a cryoprotectant as disclosed by Cutcliffe and Damodharan; therefore, one of ordinary skill would reasonably expect the stabilizing ingredients to reduce the water activity and subsequently raise the glass transition temperature in Cutcliffe and Damodharan’s composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657     

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631